mr-Nq7111                                           04/20/2021

                                    t;2:„..Z1 LtilA
            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: OP 21-0097


                                       OP 21-0097
                                                                           FILED
 RANDY JANGULA,                                                           APR la 2021
                                                                        130,Aten Greenwood
              Petitioner,                                            ":,eric of Supreme Court
                                                                         ,:entn nr Montana



       v.                                                           ORDER

 CAPTAIN JASON KOWALSKI,

              Respondent.


      Through counsel from the Appellate Defender Division, Randy Jangula petitions
this Court for rehearing of a March 16, 2021 Order where we denied Jangula's petition for
habeas corpus reliefthat Jangula had filed on his own behalffrom the Missoula Assessment
and Sanction Center. Jangula contends that a petition for rehearing is warranted, pursuant
to M. R. App. P. 20(1)(a)(iii), because this Court's denial of Jangula's petition for
habeas corpus relief"conflicts with a statute or controlling decision not addressed by the
supreme court." Upon review, we grant his petition for rehearing.
      Jangula indicated in his initial Petition for a Writ of Habeas Corpus that his sentence
was illegal because he was sentenced after April 28, 1999, and he received a sentence of
more than five years suspended to the Department of Corrections, none of which was
suspended. Jangula provided: "I was sentenced on January 14, 2021 to 20 years with Ten
[suspended] to 10 years DOC[.] it is my understanding 20 years with 15 [suspended] with
5 DOC[.]"
      In our previous Order, we stated that Jangula's sentence was valid, pursuant to
§ 46-18-201(3)(a)(iii), MCA. This Court incorrectly applied that statute to Jangula's
sentence.
      Counsel for Jangula points out this Court's error because Jangula was committed to
the Department ofCorrections(DOC)and not sentenced to a term ofincarceration. Jangula
provides that the previous Order conflicts with § 46-18-201(3)(a)(iv)(A), MCA,providing
"all but the first 5 years of the commitment to the department of corrections must be
suspended[d" See State v. Southwick, 2007 MT 257, 11 27-28, 339 Mont. 281,
169 P.3d 698 (statutes at the tirne of the offense apply); State v. Hicks, 2006 MT 71, ¶ 42,
331 Mont. 471, 133 P.3d 206 (citing that all but the first five years rnust be suspended,
pursuant to § 46-18-201(3)(d)(i), MCA (2003)); and State v. Heath, 2004 MT 58, ¶ 44,
320 Mont. 211, 89 P.3d 947 (quoting §§ 46-18-201(3)(c)-(d), MCA (1999) for a
commitment to the DOC with all but five years suspended).
      Here, the Missoula County District Court sentenced Jangula to the DOC and
imposed concurrent, twenty-year terrns with ten years suspended for two counts of assault
with a weapon and for two counts of criminal distribution of dangerous drugs. The
District Court also recornmended ISP (Intensive Supervision Program)for Jangula as part
of his sentence for assault with a weapon. See State v. Habets, 2011 MT 275, ¶ 18,
362 Mont. 406, 264 P.3d 1139("A district court can only recommend placernent into an
appropriate treatrnent prograrn.       Section 46-18-201(3)(a)(iv)(A), MCA.").           A
district court's imposition ofsentence rnust comply with statutory parameters to be a legal
and facially valid sentence. Southwick,¶ 26; Habets,¶ 13; Hicks,   n 41. As Jangula argues
on rehearing, his sentences do not, and he has a facially invalid sentence.
Lott v. State, 2006 MT 279, ¶¶ 20-22, 334 Mont. 270, 150 P.3d 337. Jangula should have
received DOC commitments oftwenty-year terms with fifteen years suspended for the four
felonies, pursuant to § 46-18-201(3)(a)(iv)(A), MCA,and a DOC commitment often years
with five years suspended for the remaining criminal endangerrnent charge. We conclude
that the illegal portion of the sentence affects the entire sentence, and we rernand for
re-sentencing. Heath, ¶ 49; Hicks, ¶ 44. Based on the foregoing, therefore,
      IT IS ORDERED that Jangula's Petition for a Rehearing is GRANTED, and that
this Court's March 16, 2016 denial of Jangula's Petition for a Writ of Habeas Corpus is
RESCINDED.
      IT IS FURTHER ORDERED that Jangula's Petition for a Writ ofHabeas Corpus is
GRANTED in part, rernanding this matter to the Fourth Judicial District Court,

                                            2
Missoula County, for resentencing in Cause No. DC-2020-202 and Cause No.
DC-2020-481, in compliance with § 46-18-201(3)(a)(iv)(A), MCA.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to the
Honorable John Larson, Fourth Judicial District; to Shirley E. Faust, Clerk of District
Court, Missoula County, under Cause Nos.DC 2020-202 and DC-2020-481;and to counsel
of record.
      DATED this Z- ti day of ri pri ,2021.




                                                             Justices